Citation Nr: 1045350	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for residuals, status post left wrist sprain.

2.  Entitlement to an initial disability rating in excess of 30 
percent for cervical intervertebral disc syndrome, status post 
discectomy and fusion.

3.  Entitlement to an initial disability rating in excess of 10 
percent for lumbar degenerative disc disease prior to January 26, 
2007 and in excess of 20 percent since January 26, 2007.

4.  Entitlement to an initial disability rating in excess of 20 
percent for right shoulder degenerative joint disease.

5.  Entitlement to an initial disability rating in excess of 10 
percent for left upper extremity radiculopathy with cubital 
tunnel syndrome associated with cervical intervertebral disc 
syndrome, status post discectomy and fusion.  

6.  Entitlement to an initial disability rating in excess of 10 
percent for residuals, status post left partial medial 
meniscectomy.

7.  Entitlement to an initial disability rating in excess of 10 
percent for residual spurring, status post right ankle injury.

8.  Entitlement to an initial disability rating in excess of 10 
percent for status post left ankle strain. 

9.  Entitlement to an initial disability rating in excess of 10 
percent for headaches associated with cervical intervertebral 
disc syndrome, status post discectomy and fusion.

10.  Entitlement to an initial disability rating in excess of 10 
percent for residual scar, status post cervical discectomy and 
fusion. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had National Guard service from 1986 to 2006, which 
included a period of active duty from June 1978 to September 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  [Due to the location of the Veteran's residence, 
the jurisdiction of his appeal remains with the RO in St. Paul, 
Minnesota.]  

The Veteran has submitted additional argument and evidence since 
the issuance of the last supplemental statement of the case 
(SSOC) in June 2008.  A waiver of initial RO review was not 
received.  However, the evidence in this instance consists of 
post-service treatment records, which pertain to unrelated 
symptomatology and are without any relevant or material bearing 
on the outcome of the issues currently on appeal and thus do not 
preclude a decision by the Board at this time.  Therefore, no 
additional action in this case is needed.  38 C.F.R. § 20.1304(c) 
(2010).  

The issue of entitlement to an increased disability rating for 
service-connected left ankle strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2008, prior to the promulgation of a decision in 
the current appeal, the Veteran expressed satisfaction with the 
issue of entitlement to an increased disability rating for 
residuals, status post left wrist sprain.

2.  Since the effective date of service connection, the Veteran's 
service-connected cervical spine disability has been manifested 
by chronic pain from degenerative disc disease resulting in 
forward flexion to at least 15 degrees; but is not shown to 
result in unfavorable ankylosis of the cervical spine, 
incapacitating episodes of intervertebral disc syndrome (IDS) 
having a total duration of at least four weeks during the past 
twelve months, or chronic neurologic manifestations.  

3.  Prior to January 26, 2007, the Veteran's lumbar degenerative 
disc disease was manifested by full or almost full forward lumbar 
spine flexion, and a combined range of motion greater than 120 
degrees.  He did not have muscle spasm, guarding, localized 
tenderness, or a vertebral body fracture.  There was also no 
evidence of ankylosis, chronic neurologic disability 
manifestations, or incapacitating episodes of IDS requiring bed 
rest.  

4.  Since January 26, 2007, the Veteran's lumbar degenerative 
disc disease has been manifested by chronic pain resulting in 
limitation of forward flexion to 55 degrees.  Objectively, there 
is no evidence of ankylosis, chronic neurologic disability 
manifestations, or incapacitating episodes of IDS requiring bed 
rest.  

5.  Since the effective date of service connection, the Veteran's 
right (minor) shoulder degenerative joint disease has been 
manifested by pain and limitation of motion.  There is no 
evidence of ankylosis of the scapulohumeral articulation or 
impairment of the clavicle or scapula.

6.  Since the effective date of service connection, the Veteran's 
left upper extremity radiculopathy with cubital tunnel syndrome 
has been manifested by no more than mild incomplete paralysis of 
the musculocutaneous nerve.

7.  Since the effective date of service connection, the Veteran 
has been in receipt of the maximum disability rating for 
residuals, status post left partial medial meniscectomy under the 
schedular criteria for DC 5259.  The left knee disability does 
not present an exceptional or unusual disability picture, with 
such factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  There is no 
clinical evidence of effusion, ankylosis, dislocation, locking, 
or subluxation.  

8.  Since the effective date of service connection, the Veteran's 
right ankle disability is manifested by no more than moderate 
limitation of motion.

9.  Since the effective date of service connection, the Veteran's 
headaches occur daily, but are not manifested by characteristic 
prostrating attacks averaging at least once a month over last 
several months.

10.  Since the effective date of service connection, the 
Veteran's residual scar, status post cervical discectomy and 
fusion is asymptomatic and has not produced visual or palpable 
tissue loss, gross distortion of one feature, or two to three 
characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to an increased disability rating for 
residuals, status post left wrist sprain have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2010).

2.  The criteria for an initial disability rating in excess of 30 
percent for cervical intervertebral disc syndrome, status post 
discectomy and fusion are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5237, 5243 (2010).

3.  The criteria for an initial disability rating in excess of 10 
percent for lumbar degenerative disc disease, prior to January 
26, 2007, and in excess of 20 percent since January 26, 2007 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, DCs 5237, 5243 (2010).

4.  The criteria for an initial disability rating in excess of 20 
percent for right shoulder degenerative joint disease are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, DCs 5010-5201 (2010).

5.  The criteria for an initial disability rating in excess of 10 
percent for left upper extremity radiculopathy with cubital 
tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, DC 8517 (2010).

6.  The criteria for an initial disability rating in excess of 10 
percent for residuals, status post left partial medial 
meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, DC 5259 (2010).

7.  The criteria for an initial evaluation in excess of 10 
percent for residual spurring, status post right ankle injury are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, DC 5271 (2010).

8.  The criteria for a disability rating in excess of 10 percent 
for headaches associated with cervical intervertebral disc 
syndrome, status post discectomy and fusion are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, DC 8100 (2010).  

9.  The criteria for a rating in excess of 10 percent for 
residual scar, status post cervical discectomy and fusion are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.118, 
DC 7800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in March 2006 and May 2008, the RO informed the 
Veteran of its duty to assist him in substantiating his claims 
under the VCAA, and the effect of this duty upon his claims.  See 
Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (in 
which the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that VCAA notice in an increased rating 
claim need not be "veteran specific").  These letters also 
informed him of how disability ratings and effective dates are 
assigned.  See Dingess, 19 Vet. App. at 484.  

Any deficiency in these notices is, however, rendered moot by the 
fact that the issues adjudicated herein are claims for ratings 
higher than those initially assigned based on grants of service 
connection-so-called downstream issues.  The United States Court 
of Appeals for Veterans' Claims has held that VCAA notice is not 
required under circumstances where a claim for service connection 
is granted, a rating and an effective date are assigned, and the 
claimant files an appeal as to the evaluation assigned to that 
grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which 
the Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  

The Board finds VA has satisfied its duty to assist the Veteran 
in the development of the claims adjudicated herein.  His in-
service and pertinent post-service treatment reports are of 
record, and the RO obtained VA examinations in May 2006, October 
2006, May 2007, and April 2008.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate, as they provide 
sufficient detail to rate the Veteran's service-connected 
disabilities, including a thorough discussion of the effect of 
the Veteran's symptoms on his functioning. 

The Board has considered the contentions set forth by the 
Veteran's representative but respectfully disagrees and finds, 
rather, that the medical evidence of record in this case is not 
too old to adequately evaluate the Veteran.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not 
warranted based on the mere passage of time].  There appears to 
be ample medical evidence already of record, and there has been 
submitted no competent medical evidence by or on behalf of the 
Veteran which suggests that his any of his service-connected 
disabilities have become worse in the relatively brief period of 
time since the last evaluation.  See Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's duty to assist is not a license for a "fishing 
expedition"].

Moreover, given the dearth of pertinent clinical findings since 
the most recent VA examination in April 2008 and the fact that 
the history provided by the Veteran during that examination, and 
considered by the examiner, is consistent with that reflected in 
the record, the report of that examination (which reflects not 
only the Veteran's history, but complaints, clinical findings and 
diagnoses) is sufficient for rating purposes.  38 C.F.R. § 4.2 
(2010); Abernathy v. Principi, 3 Vet.App. 461 (1992).  

Thus, the Board finds that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claims under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development.  A remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit to 
the Veteran.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

II.  Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204.  When a veteran does so, the withdrawal effectively 
creates a situation in which an allegation of error of fact or 
law no longer exists.  In such an instance, the Board does not 
have jurisdiction to review the appeal, and a dismissal is then 
appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In September 2008, the Veteran, through his representative, 
submitted a statement requesting a dismissal of his appeal for an 
increased rating for his left wrist disability.  In view of his 
expressed desire, the Board finds that further action with regard 
to this particular issue is not appropriate.  

Accordingly, the Board does not have jurisdiction to review the 
claim of entitlement to an increased rating for residuals, status 
post left wrist sprain.  This claim must, therefore, be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204(b),(c).

III.  Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2010).  

When a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The Board observes that the terms "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial disability rating assigned, evaluation 
of the medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Analysis Of Spine Claims

The criteria for rating disabilities of the spine are listed 
under DCs 5235 to 5243.  The code for intervertebral disc 
syndrome (DC 5243), permits rating under either the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher rating 
when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation is warranted 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  A 20 
percent evaluation is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks, but less than six weeks 
during the past 12 months; and a 60 percent disability evaluation 
is warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.  

In addition, any associated neurological abnormalities (e.g., 
bowel or bladder impairment) are evaluated separately under the 
appropriate diagnostic code.  See Note 1, General Rating Formula 
for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.  

1.  cervical spine

In a June 2007 rating action, service connection was granted for 
cervical intervertebral disc syndrome, status post discectomy and 
fusion and a 10 percent evaluation was assigned under DC 5243.  
The Veteran appealed the initial evaluation assigned.  In January 
2007, the disability rating was increased to 30 percent.  The RO 
has also assigned a separate 10 percent rating under DC 8517 for 
left upper extremity radiculopathy with cubital tunnel syndrome 
as related to the service-connected cervical disc disease.  

Under the General Rating Formula, a 30 percent rating is assigned 
when forward flexion of the cervical spine is 15 degrees or less; 
or favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent rating is warranted if there is unfavorable ankylosis of 
the entire spine.  These ratings are warranted if the above-
mentioned manifestations are present, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  Id.

Normal forward flexion of the cervical segment of the spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees.  Id.

Turning to the evidence of record, at a pre-discharge contract 
examination in May 2006, the Veteran complained of cervical spine 
stiffness, limited motion, weakness, and constant pain.  He 
described the pain as crushing, aching, and sticking in nature.  
The pain could be elicited by physical activity, but was relieved 
by rest and over-the-counter medications.  He stated that when 
the pain is at its worse "he cannot do anything," however it 
does not cause incapacitation.  The Veteran has not worked since 
undergoing cervical spine fusion in March 2005.  

Examination of the cervical spine revealed evidence of spasm and 
tenderness of the paracervical muscles.  Flexion of the cervical 
spine was to 40 degrees, extension to 40 degrees, right lateral 
flexion to 25 degrees, left lateral flexion to 30 degrees, right 
rotation to 65 degrees, and left rotation to 45 degrees.  There 
was no ankylosis of the spine.  After repetitive use, joint 
function of the spine was additionally limited by pain and lack 
of endurance.  X-rays of the cervical spine showed cervical 
fusion with plates at C5-6 and C6-7 and anterior spurring at 4.  
The clinical impression was intervertebral disc syndrome with 
involvement of the musculocutaneous nerve and no complications.  

On VA examination in October 2006, the Veteran complained of 
constant neck pain generally a 6, on a scale of 1 to 10.  He had 
difficulty lifting over 15-20 pounds.  He uses an orthopedic 
pillow, but has trouble sleeping, using over-the-counter 
Ibuprofen for relief.  Examination of the cervical spine revealed 
there was no tenderness over the posterior cervical spine.  
Strength was 5/5 with some pain on resisted movement.  On range 
of motion testing, forward flexion was to 15 degrees and 
extension to 10 degrees.  Lateral side bending was to 10 degrees 
on the left and to 15 degrees on the right and rotation was to 10 
degrees on the left and 35 degrees on the right.  X-rays of the 
cervical spine showed the anterior fusion at C5-7, minimal 
anterior osteophyte formation and loss of the normal cervical 
lordosis.  The clinical impression was persistent neck discomfort 
and markedly limited range of motion.  Pain and increased 
fatigability had the major impact on function but with no further 
loss of motion.  

The Veteran underwent additional VA examination in May 2007.  At 
that time he reported continued limited motion and constant neck 
pain with no flares.  The pain radiated from the neck up to the 
head and down to the shoulders.  He reported that following 
cervical spine surgery in March 2005, he returned to work on a 
parttime basis for several months before leaving that job in May 
2007, due to a normal retirement, not a disability retirement.  
On range of motion testing flexion was to 20 degrees, extension 
to 15 degrees, lateral flexion to 15 degrees, and rotation to 40 
degrees with pain in all motions.  The clinical impression was 
cervical intervertebral disc syndrome status post anterior 
discectomy and fusion.  

During his most recent VA examination in April 2008, the 
Veteran's complaints of daily cervical spine pain were 
essentially unchanged.  The pain was aggravated by weather, heavy 
lifting, or straining with the upper extremities.  There was mild 
bilateral paraspinal tenderness.  Range of motion testing 
revealed forward flexion to 22 degrees, extension to 20 degrees, 
right lateral flexion to 15 degrees, left lateral flexion to 14 
degrees, right rotation was to 40 degrees, and 30 degrees on the 
left, all limited by pain.  There was no further loss of motion 
or pain after three repetitions.  X-rays showed stable anterior 
spinal fusion and discectomy from C5-7 with anatomic alignment.  
The clinical impression was cervical spine strain, status post 
fusion, which the examiner noted would impair the Veteran's 
ability to lift, push, pull or maintain any job requiring 
strenuous activity.  However it would not impair his ability in a 
sedentary position that did not require agility of the upper 
spine such as driving.  

Applying the facts in this case to the criteria set forth above, 
the Board finds that the criteria for a rating in excess of 30 
percent for the Veteran's service-connected cervical spine 
disability have not been met.  While the record shows that range 
of motion is restricted, the Veteran retains a measurable range 
of motion of the cervical spine of at least 15 degrees forward 
flexion, indicating that he does not have ankylosis, much less 
unfavorable ankylosis, or a disability akin to an individual with 
ankylosis as required for a 40 percent or 100 percent rating.

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), 
in reaching its conclusion in this case and although the 
Veteran's cervical spine is symptomatic, he has considerable 
range of motion despite his complaints.  Simply put, neither the 
Veteran nor any examiner has established that pain or flare-ups 
result in functional loss that would equate to unfavorable 
ankylosis of the cervical spine.  Thus, the Board finds that the 
30 percent disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  As such, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, 
but do not provide a basis for the assignment of a higher rating 
under these circumstances.  Although the Board is required to 
consider the effect of the Veteran's pain when making a rating 
determination, and has done so in this case, the Rating Schedule 
does not provide for a separate rating for pain.  Rather, it 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  In this case, he is already being 
adequately compensated for pain.

Also, with respect to a higher rating based on the frequency and 
extent of incapacitating episodes, while the record does reflect 
complaints of chronic neck pain, these complaints have not been 
shown to require that the Veteran remain in bed, prescribed or 
otherwise, for any period approaching a total duration of at 
least four weeks during the past 12 months; and the record 
contains no supporting objective documentation in this regard to 
justify a higher rating under DC 5243.  38 C.F.R. § 4.71a.  

The Board has also considered whether an increased evaluation is 
in order in this case when separately evaluating and combining 
the orthopedic and neurologic manifestations of the Veteran's 
cervical spine disability.  In this case, there is no current 
clinical or diagnostic evidence of additional, separate 
neurologic impairment.  Although the Veteran has some neuropathy 
involving the left upper extremity, he is currently service-
connected for left upper extremity radiculopathy with cubital 
tunnel syndrome, which the RO has rated separately under DC 8517.  
38 C.F.R. § 4.124a.  This diagnostic code pertains to 
disabilities involving the musculocutaneous nerve and a separate 
10 percent evaluation was assigned effective from June 1, 2006.  
Thus, consideration of separately evaluating and combining the 
neurologic and orthopedic manifestations of the Veteran's 
cervical spine disability would not result in a higher rating.  
See 38 C.F.R. § 4.14 (2010).

2.  lumbar spine

In a June 2007 rating action, service connection was granted for 
lumbar degenerative disc disease and a 10 percent evaluation was 
assigned under DC 5243, effective June 1, 2006.  The Veteran 
appealed the initial evaluation assigned.  In October 2007, the 
disability rating was increased to 20 percent, effective January 
26, 2007.  

Under the General Rating Formula, a 10 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater than 
60 degrees, but not greater than 85 degrees; or, when the 
combined range of motion of the thoracolumbar spine greater than 
120 degrees, but not greater than 225 degrees; or when there is 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; or, when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
for forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  These 
ratings are warranted if the above-mentioned manifestations are 
present, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Id.

Normal forward flexion of the thoracolumbar segment of the spine 
is zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  See Note 2, General Rating Formula for Disease and 
Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Turning to the relevant evidence of record, at a pre-discharge 
contract examination in May 2006, the Veteran complained of 
chronic low back pain, stiffness, and weakness, which could be 
elicited by physical activity and relieved by rest and 
medication.  He was able to function with medication and there 
were no reports of incapacitating episodes.  On examination his 
gait and posture were within normal limits.  There was no 
evidence of radiating pain on movement or muscle spasm, but there 
was tenderness at the L4-5 and L3-4 interspaces.  Straight leg 
raising was negative.  Range of motion testing revealed flexion 
to 90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 30 degrees, bilaterally.  
After repetitive use, the joint function was additionally limited 
by lack of endurance.  There were no signs of intervertebral disc 
syndrome or ankylosis of the spine.  X-rays of the lumbar spine 
showed minor anterior spurring at L3, L4, and L5 with minor L5-S1 
joint space narrowing.  Neurological examination of the lower 
extremities was within normal limits.  The clinical impression 
was lumbar degenerative disc disease.  

During VA examination in October 2006, the Veteran complained was 
of nonradiating pain at the base of the spine with prolonged 
sitting.  There was no reports of bowel or bladder problems.  On 
examination there was tenderness at the tip of the coccyx.  There 
were no paraspinous muscle spasms palpable.  Forward flexion was 
to 90 degrees, with pulling pain around the coccyx after 75 
degrees.  Extension was full at 30 degrees and bilateral bending 
and rotation were all full at 30 degrees.  The Veteran was able 
to stand on his toes and heels and squat down to the floor and 
rise again.  Deep tendon reflexes were 3+ and symmetric 
throughout.  Babinski response was normal and Romberg test was 
negative.  X-rays of the lumbar spine showed mild disc space 
narrowing at L5-S1 and anterior osteophyte formation at several 
levels.  The clinical impression was early degenerative disc 
disease with no flares of back pain.  

During VA examination in May 2007, the examiner noted that since 
the previous examination, the Veteran had started wearing a back 
brace.  However his complaint of nonradiating back pain 
aggravated by prolonged sitting was essentially unchanged.  He 
also continued to deny bowel or bladder problems.  He was unable 
to lift, pull, or push more than 30 pounds.  He had retired from 
his previous job as a recruiter following spine surgery, but was 
not medically retired.  The Veteran described sharp nonradiating 
back pain with no bowel or bladder impairment.  Range of motion 
after three repetitions showed lumbar flexion to 60 degrees, 
extension to 15 degrees, rotation to 30 degrees bilaterally, and 
lateral flexion to 30 degrees, bilaterally.  There was some 
tightness with motion reported.  The clinical impression was 
degenerative disc disease of the lumbar spine.  

Based foregoing, the RO, in an October 2007 rating decision, 
increased the Veteran's disability rating to 20 percent, 
effective January 26, 2007.  

During VA examination in April 2008, the Veteran complained of 
daily lumbar pain with flares of up to 8 on a scale of 10.  While 
there were no incapacitating episodes, the pain did limit the 
Veteran's ability to stand, sit, walk, lift, push, or pull.  
Examination revealed lower extremity strength of 5/5 and mild 
bilateral paraspinal tenderness.  Forward flexion was to 55 
degrees, extension to 15 degrees, right lateral flexion to 18 
degrees and left lateral flexion to 15 degrees.  Rotation was 25 
degrees on the right and 20 degrees on the left.  There was no 
further pain or loss of motion after three repetitions.  X-rays 
of the lumbar spine showed stable mild degenerative disc disease 
in the mid and lower lumbar spine.  The clinical impression was 
lower back strain with degenerative changes, which prohibited the 
Veteran working in a job requiring any strenuous activity or in a 
sedentary position with limitation to sitting or standing.  

Applying the regulations to the facts in the case, the Board 
finds that prior to January 26, 2007, the criteria for a rating 
in excess of 10 percent were not been met.  The record during 
that timeframe largely reflects findings of essentially normal or 
near-normal range of motion.  There was no indication that the 
lumbar spine disability resulted in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Thus, the Board finds that the criteria for an 
evaluation greater than 10 percent under this rating criteria has 
not been met.  

Likewise since January 26, 2007, the criteria for a rating in 
excess of 20 percent have not been met.  The Veteran's flexion to 
at least 55 degrees does not qualify him for the next higher 
rating of 40 percent, which necessitates forward flexion of the 
thoracolumbar spine to 30 degrees or less.  So although 
significant limitation of function has been demonstrated, such is 
found to be appropriately contemplated in the 20 percent 
evaluation.  Furthermore, the record contains no evidence of 
favorable ankylosis of the entire thoracolumbar spine.  Thus, the 
Board finds that the criteria for an evaluation greater than 20 
percent under DC 5243 are not met.  

Likewise since January 2007, neither the Veteran nor any examiner 
has established that pain or flare-ups result in functional loss 
that would equate to ankylosis of the lumbar spine.  Moreover 
given the Veteran's ability to forward flex to 55 degrees, his 
complaints of pain do not support a finding of additional 
functional loss for a higher rating.  

With respect to both timeframes at issue, the Board notes that 
there is no objective showing of significant functional 
impairment other than that contemplated by the current ratings 
assigned.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca supra.  
This contemplates any functional impairment due to factors such 
as pain, weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  The Board 
does not dispute the Veteran's contentions that his lumbar spine 
disability has caused him to alter his lifestyle and has 
restricted his activities.  Even so, such complaints have been 
taken into consideration in the decision to assign the 10 and 20 
percent evaluations.  

Similarly, with respect to a higher rating based on the frequency 
and extent of incapacitating episodes (defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician), while the record does reflect complaints of chronic 
back pain, these complaints have not been shown to result in 
physician-prescribed bed rest for any period to justify a higher 
rating under DC 5243.  38 C.F.R. § 4.71a.  

The Board has also considered whether an increased evaluation is 
in order in this case when separately evaluating and combining 
the orthopedic and neurologic manifestations of the Veteran's 
lumbar spine disability.  Aside from occasional right leg pain 
and numbness, there is no competent evidence of any neurological 
deficit warranting a separate compensable disability rating under 
any of the applicable neurological rating codes.  38 C.F.R. 
§ 4.71a.  

B.  Analysis Of Right Shoulder Claim

In a June 2006 rating action, service connection was granted for 
degenerative joint disease of the right shoulder.  A 10 percent 
evaluation was assigned under DCs 5010-5201.  The hyphenated 
diagnostic codes in this case indicate degenerative arthritis 
under DC 5010 as the service-connected disorder, and limitation 
of motion of the shoulder under DC 5201 as a residual disabling 
condition.  The Veteran appealed the initial evaluation assigned.  
A 20 percent disability rating was assigned in January 2007.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 
5003 and 5010.

Disabilities of the shoulder and arm are rated under DCs 5200 
through 5203.  38 C.F.R. § 4.71a.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: forward 
elevation (flexion) from zero to 180 degrees; abduction from zero 
to 180 degrees; and internal and external rotation to 90 degrees.  
Lifting the arm to shoulder level is lifting it to 90 degrees.  
See 38 C.F.R. § 4.71, Plate I.

Under DC 5201 limitation of motion of the major or minor arm at 
shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the minor arm midway between the side and 
shoulder level also warrants a 20 percent rating.  When motion is 
limited to 25 degrees from the side, a 30 percent rating is 
warranted for the minor arm.  See 38 C.F.R. § 4.71.

On his pre-discharge examination in May 2006, the Veteran 
complained of right shoulder stiffness, aching, and pain.  He 
described the pain has crushing and aching in nature, which could 
be elicited by physical activity and weather, but was relieved by 
medication.  The effect of the condition on the Veteran's daily 
activity was moderate in that working with his right arm above 
shoulder level was limited due to tendonitis.  There were no 
incapacitating episodes.  Examination revealed signs of 
tenderness over the anterior supraspinatus insertion, crepitus on 
abduction, positive pain on resisted abduction, and an "empty 
can" test consistent with supraspinatus tendonitis.  On range of 
motion testing shoulder flexion was limited to 180 degrees, 
abduction to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  The joint function was 
additionally limited by pain and lack of endurance following 
repetitive use.  X-rays showed degenerative arthritic changes at 
the acromioclavicular joint.  The diagnosis was degenerative 
joint disease and chronic supraspinatus tendonitis.  

During VA examination in October 2006, the Veteran reported 
chronic right shoulder discomfort even at rest.  He also 
complained of difficulty working overhead and a grinding noise 
with joint movement.  Examination of the right shoulder revealed 
mild tenderness over the tip of the clavicle and along the 
anterior joint line.  There was crepitation with active range of 
motion in the shoulder.  Strength was 5/5 and sensation was 
normal in both the arm and forearm.  Shoulder flexion was to 90 
degrees, abduction to 110 degrees, external and internal rotation 
were full at 90 degrees, but with pain at the end ranges of 
motion.  X-rays revealed mild degenerative changes to the 
acromioclavicular joint with joint space narrowing and 
hypertrophic spurring.  The clinical impression was early 
degenerative joint disease of the right shoulder.  Pain and 
increased fatigability had a major functional impact with another 
25-20 degrees loss in range of motion with flare-ups or pain.  

During VA examination in May 2007, the Veteran's right shoulder 
complaints were essentially unchanged from the previous 
examination.  On range of motion testing, after three 
repetitions, flexion was to 160 degrees, abduction to 160 
degrees, and rotation to 80 degrees bilaterally.  There was pain 
on motion, but no fatigability.  There was tenderness to 
palpation of the glenohumeral fossa, crepitus with motion, but no 
evidence of laxity or swelling.  The clinical impression was 
right shoulder degenerative joint disease.  

During the most recent VA examination in April 2008, the Veteran 
reported right shoulder pain, catching and locking.  He had 
limited range of motion, strength, and daily pain.  There was 
mild superior anterior tenderness and crepitus, but no redness or 
edema.  Forward flexion was to 125 degrees, abduction to 95 
degrees, internal rotation to 90 degrees, and external rotation 
to 25 degrees.  All of these were limited by pain with no further 
loss of motion or pain after three repetitions.  X-rays showed 
stable degenerative osteoarthritis of the acromioclavicular 
joint.   The clinical impression was right shoulder strain with 
locking, which would impair the Veteran's ability to work above 
his shoulder with severely limited range of motion and prohibit 
any job requiring strenuous activity, but not his ability in 
sedentary positions or with activities of daily living.  

Despite the Veteran's complaints of pain, the record reveals very 
little clinical data to support a finding of more than minimal 
symptomatology associated with his right shoulder.  He has not 
had any surgery and the right shoulder disability is not so 
severe as to necessitate the use of braces or other special 
devices.  Moreover, VA examinations throughout the course of the 
appeal show he is able to achieve at least 95 degrees of 
abduction, i.e., he was capable of reaching the arm to shoulder 
level.  He was also capable of at least 90 degrees of forward 
elevation of the arm.  In order to be entitled to a higher 
evaluation, limitation of motion of the arm must be to no more 
than 25 degrees from the side.  This has not been demonstrated.  
Likewise there are no clinical findings suggestive of fibrous 
union of the humerus.  

The Board has considered DeLuca supra, in reaching its conclusion 
in this case and although the Veteran's right shoulder is 
symptomatic, he has considerable range of motion despite his 
complaints.  As noted above, to warrant a higher rating for his 
right shoulder, he would have to be found to have shoulder motion 
limited to 25 degrees from the side.  Therefore the 20 percent 
disability rating adequately compensates him for his limitation 
of motion, pain, and functional loss.  As such, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not 
provide a basis for the assignment of a higher rating under these 
circumstances.  Although the Board is required to consider the 
effect of the Veteran's pain when making a rating determination, 
and has done so in this case, the Rating Schedule does not 
provide for a separate rating for pain.  Rather, it provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  Spurgeon supra.  In this 
case, he is already being adequately compensated for pain.

The Board also finds that no other diagnostic code pertaining to 
the shoulder would provide any higher disability evaluation.  
There is no evidence of ankylosis of the scapulohumeral 
articulation, impairment of the humerus, or impairment of the 
clavicle or scapula as contemplated by DCs 5200 through 5203.  
Accordingly, there is no basis for a higher rating. 

C.  Analysis Of Left Upper Extremity Radiculopathy Claim

The Veteran's left upper extremity radiculopathy is currently 
rated as 10 percent disabling under DC 8517, which addresses 
paralysis of the musculocutaneous nerve.  

Under DC 8517, mild impairment due to incomplete paralysis of the 
musculocutaneous median nerve of either extremity warrants a 
noncompensable disability rating.  Moderate incomplete paralysis 
warrants a 10 percent disability rating and severe incomplete 
paralysis of the musculocutaneous nerve warrants a 20 percent 
disability rating.  Complete paralysis of the musculocutaneous 
nerve with weakness but not loss of flexion of elbow and 
supination of the forearm of the major extremity warrants a 20 
percent (minor) or 30 percent (major) disability rating.  
38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  Id.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran is 
left-handed and as such, major, as opposed to minor, hand 
disability ratings are applicable.  38 C.F.R. § 4.69.

At his pre-discharge examination in May 2006, the Veteran 
complained of left C6-7 radiculopathy, manifested by constant 
numbness of the left thumb as well as tingling, and abnormal 
sensation.  The Veteran was not currently receiving treatment for 
the condition and there was no functional impairment resulting 
from it.  There was sensory deficit of the left lateral forearm 
and left thumb with the musculocutaneous nerve as the most likely 
peripheral nerve.  Gross examination of the joints and muscles 
was within normal limits.  Neurological findings were consistent 
with residual C6 sensory neuropathy and positive cubital tunnel 
syndrome on the left.  

The Veteran is left hand dominant and was able to tie shoelaces 
and fasten buttons without difficulty.  He could pick up a piece 
of paper and tear it without difficulty.  On examination of hand 
dexterity the left fingertips could approximate the proximal 
transverse crease of the palm.  With the thumb attempting to 
oppose the fingers, the measurement between the tip of the left 
thumb and tip of the fingers was 0 centimeters for the index, 
long, ring, and little fingers.  With the thumb attempting to 
oppose the fingers the measurement between the thumb pad and each 
finger was 0 centimeters.  Left hand strength was slightly 
reduced.  Range of motion of the fingers was normal.  The 
clinical impression was status post left C7 neuropathy with 
residual C6 sensory neuropathy.  The Veteran had residual 
findings of reduced sensation over the C6 distribution on the 
left side consistent with residual C6 sensory neuropathy.  The 
etiology of the peripheral nerve disease was herniated disc/post 
surgical scarring.  The Veteran left cubital tunnel syndrome 
limits his ability to engage in heavy work with the left hand.  

On VA examination in October 2006, the Veteran indicated that he 
no longer experienced the radiculopathy in his left arm since the 
cervical fusion.  

At the May 2007 VA examination, the Veteran noted improvement in 
his left upper extremity radiculopathy/neuropathy since the 
October 2006 examination.  There were no complaints, except for 
constant tingling in his thumb.  The impression was left upper 
extremity radiculopathy with cubital tunnel syndrome.  

Radiculopathy of the left upper extremity with mild weakness was 
found at the April 2008 VA examination.  Deformity or loss of 
sensation was not found.  The condition did not impair the 
Veteran's work or activities of daily living.  

In this case, the actual clinical manifestations do not support 
that the Veteran had more than mild incomplete paralysis of the 
left musculocutaneous nerve.  The only significant findings were 
constant numbness and tingling in the left thumb and positive 
cubital tunnel syndrome.  In addition, the Veteran's complaints 
appear entirely sensory, in that the objective evidence indicates 
that there was no significant muscle weakness, abnormal or 
limited movement of the fingers or thumb, or loss of dexterity in 
the left hand.  Thus, the Board is of the opinion that the 
objective findings and the Veteran's subjective complaints are 
contemplated by the assigned 10 percent rating, and that a higher 
rating is not warranted.

D.  Analysis Of Left Knee Claim

The Veteran's left knee disability is currently rated as 10 
percent disabling under DC 5259 for removal of symptomatic 
semilunar cartilage.  Under DC 5259, a 10 percent evaluation 
represents the maximum schedular evaluation under this code, 
therefore no greater benefit can flow to the Veteran under 
diagnostic code.  38 C.F.R. § 4.71a.  

At his pre-discharge examination in May 2006, the Veteran 
complained of pain, weakness, stiffness, giving way, and lack of 
endurance involving the left knee.  The pain occurs daily and 
could be elicited by physical activity lasting for two hours, but 
was relieved by rest and medication.  The condition did not cause 
incapacitation, but did impair the Veteran's ability to engage in 
strenuous physical activity.  Examination of the left knee 
revealed no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of the left knee.  
Range of motion showed flexion to 138 degrees and extension to 0 
degrees.  On repetitive use the left knee was additionally 
limited by lack of endurance.  

Testing the stability of the anterior/posterior cruciate and 
medial/lateral collateral ligaments was within normal limits.  
Likewise medial and meniscus testing of the left knee was within 
normal limits.  X-rays of the left knee showed minor joint space 
narrowing in the medial compartment.  There were two post 
arthroscopic scars that were stable, level, hypopigmented, and 
less than 6 square inches.  The scars were nontender, with no 
disfigurement, ulceration, adherence, inflammation, edema, tissue 
loss, keloid, hyperpigmentation, or abnormal texture.  The 
clinical impression was status post left knee medial 
meniscectomy.

During VA examination in October 2006, the Veteran reported an 
occasional sense of instability, particularly with using stairs, 
and that he wears a Neoprene pull-on sleeve when doing any 
prolonged activity such as mowing the lawn.  Kneeling was the 
most problematic activity for him, but there were no actual 
flares of pain.  Examination of the left knee revealed no joint 
fusion or crepitus.  The collateral ligaments were intact to 
stress testing and McMurray's testing was negative.  The Veteran 
had slight tenderness with palpation along the medial joint line.  
Range of motion was full with extension to 0 degrees and flexion 
to 140 degrees.  Strength in the major muscle groups was 5/5.  X-
rays of the left knee revealed minimal narrowing of the medical 
joint space.  The clinical impression was early degenerative 
joint disease.  

During VA examination in May 2007, the Veteran's left knee 
complaints were essentially unchanged from the previous 
examination.  Range of motion after three repetitions was full 
with flexion to 140 degrees and extension to 0 degrees.  There 
was no laxity, redness, swelling, or tenderness to palpation.  
Lachmann's and McMurray's testing were both negative.  The 
clinical impression was left partial medial meniscectomy with 
residual scar.  

During the most recent VA examination in April 2008, the Veteran 
complained of left knee pain and occasional giving out.  
Examination revealed mild tenderness in the lateral aspect of the 
knee at the superior and patella aspects with no evidence of 
redness or edema.  There was no evidence of enlargement, edema, 
or redness.  Testing of drawer sign, ballottment, and 
varus/valgus laxity were all negative.  Range of motion was 0 to 
95 degrees with no further loss of motion or pain after three 
repetitions.  There was some mild lateral tenderness with valgus 
maneuver.  X-rays showed stable mild degenerative narrowing of 
the medial compartment.  The clinical impression was left knee 
strain, which would inhibit the Veteran's function in any job 
requiring extended standing or walking, pushing, pulling or 
lifting, but most likely would not impair him in a sedentary 
position or with his activities of daily living.  

Because the Veteran is presently receiving the maximum schedular 
rating available, a higher rating under DC 5259 is not 
assignable.  The Board further observes that, in light of the 
holding in Johnston v. Brown, 10 Vet. App. 80 (1997), he is not 
entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45 as 
40 percent is the maximum rating available under DC 5259.  See 
also Johnson v. Brown, 9 Vet. App. 7 (1996).

In any event, the Board has considered entitlement to a higher 
evaluation under other rating codes, but finds that analogous 
ratings for impairment of the knee either are not applicable to 
the Veteran's case or do not offer a higher disability rating.  

The criteria for a disability rating in excess of 10 percent have 
also not been met under DC 5257.  During the course of this 
appeal the medical evidence has not revealed any instability or 
subluxation of the left knee.  In fact, VA examiners repeatedly 
tested for instability of the ligaments and failed to find 
evidence of it.  Moreover, the Veteran has remained pretty much 
ambulatory and functional.  However, his reports of his knee 
giving out and his use of a brace arguably suggest some level of 
instability and thus provide a means to support the current 10 
percent rating.  Even so, the objective medical evidence does not 
otherwise establish manifestations of moderate knee impairment 
with recurrent subluxation and lateral instability to warrant a 
20 percent evaluation under DC 5257.  38 C.F.R. § 4.71a.  

In addition to the Veteran's subjective complaints of pain on 
motion, there is X-ray evidence of mild degenerative changes.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), (a painful 
motion of a major joint caused by degenerative arthritis, where 
the arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10 percent rating, even if there 
is no actual limitation of motion noted clinically).  However, 
since the recorded ranges of motion show full extension the left 
knee and at least 95 degrees of flexion, his left knee disability 
does not produce a level of limited motion, which would allow for 
the assignment of even a noncompensable rating (flexion limited 
to 60 degrees and/or extension limited to 5 degrees), not to 
mention a rating in excess of 10 percent, under either DC 5260 
and 5261.  38 C.F.R. § 4.71a.

Also, in the event that the principles of DeLuca are applicable, 
the Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 
4.45 would warrant a higher rating.  While it is not disputed 
that at least one VA examination reflects findings of mild 
additional limitation of range of motion and joint function due 
to lack of endurance following repetitive use, the Board finds 
that the 10 percent disability rating awarded in this decision 
adequately compensates him for any pain and functional loss.  See 
Spurgeon, supra.  

The range-of-motion findings of record also do not support the 
assignment of separate ratings for impairment of flexion and 
extension, as the documented ranges reported fall outside the 
criteria.  VAOPGCPREC 9-04.  

The only other possibilities for a higher disability evaluation 
based on limitation of motion of the knee would be under DC 5256, 
reflective of ankylosis, or dislocation of the semilunar 
cartilage, under DC 5258, under DC 5262, or malunion of the tibia 
and fibula, none of which are present in this case.

Finally, with regard to the postoperative scars, the clinical 
evidence does not show that they are tender, painful, unstable or 
otherwise symptomatic such that separate compensable ratings 
would be warranted under 38 C.F.R. § 4118, DCs 7803, 7804, or 
7805 (2010).  

E.  Analysis Of Right Ankle Claim

The Veteran's right ankle disability is currently rated as 10 
percent disabling under DC 5299-5271, for limited motion.  Under 
DC 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent evaluation is 
assigned for marked limitation of motion of the ankle.  Normal 
ankle dorsiflexion is to 20 degrees and normal plantar flexion is 
to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

During a pre-discharge examination in May 2006, the Veteran's 
right ankle showed signs of tenderness, but no evidence of 
deformity.  Dorsiflexion of the ankle was full with 20 degrees of 
dorsiflexion and plantar flexion to 45 degrees.  Joint function 
was additionally limited by lack of endurance and pain after 
repetitive use.  X-rays of the right ankle showed calcified 
spurring at the tip of the lateral malleolus and several loose 
bodies consistent with an old injury.  

During VA examination in October 2006, the Veteran's primary 
complaint was of low grade pain with walking and the feeling that 
something was "loose" inside the ankle.  He has never had 
surgery on the ankle and denied any swelling, but wore a brace 
when performing household chores or lawn work.  Examination of 
the right ankle revealed normal color and temperature of the 
lower limb.  The right ankle had full plantar flexion to 45 
degrees and dorsiflexion to 10-20 degrees.  Pain and decreased 
endurance had the major functional impact, but with no further 
loss of motion.  The anterior talofibular ligament was tender to 
palpation.  Muscle strength was 5/5 and the Veteran was able to 
stand on his toes and heels.  The dorsalis pedis and posterior 
tibialis pulses were full.  X-rays of the right ankle were within 
normal limits.  The clinical impression was recurrent ankle 
sprains with no actual flares of pain.  

During VA examination in May 2007, the Veteran complained of 
sharp non-radiating pain with flares related to weather changes, 
but no swelling.  Range of motion testing revealed plantar 
flexion to 40 degrees and dorsiflexion to 20 degrees, with no 
pain on motion  and no fatigability after three repetitions.  
There was no laxity, swelling, or redness.  The clinical 
impression was right ankle sprain.  

During VA examination in April 2008, the Veteran's right ankle 
complaints were essentially unchanged.  Dorsiflexion was to 10 
degrees and plantar flexion to 20 degrees.  The Achilles was in 
line with 1+ deep tendon reflexes and no redness, or edema.  
Dorsalis pedis pulse was 2+ and there was some tenderness of the 
lateral superior malleolus.  X-rays of the right ankle were 
negative.

The Board concludes that, given the lack of significant clinical 
findings, the level of disability required for a 20 percent 
rating under DC 5271 are not present.  VA examinations show no 
significant symptomatology associated with the right ankle 
disability.  Rather, the disability is characterized largely by 
subjective pain complaints and moderate limitation of motion.  
There is no objective evidence of weakness, inflammatory changes, 
instability, swelling, redness, or heat.  In this case, the 
clinical findings fall short of being characterized as marked.  

In addition, neither the Veteran nor any examiner has established 
that pain or flare-ups result in functional loss that would 
equate to marked limitation of motion of the right ankle.  See 38 
C.F.R. §§ 4.40. 4.45, 4.59; DeLuca supra; Spurgeon supra.  
Therefore the Board concludes that the overall disability picture 
presented is one of essentially moderate limitation of motion and 
warrants no more than a 10 percent disability evaluation under DC 
5271. 

The Board also finds that no other diagnostic code pertaining to 
the ankle affords the Veteran a higher disability evaluation.  To 
that end, in the absence of ankylosis, DCs 5270 and 5272 are not 
for application.  Similarly, without evidence of malunion of the 
os calcis, astragalus, or astragalectomy, DCs 5273 and 5274 are 
not for application.  38 C.F.R. § 4.71.

F.  Analysis Of Headaches Claim

The Veteran's headache disorder is currently rated as 10 percent 
disabling under DC 8100.  Under DC 8100, a 10 percent evaluation 
requires characteristic prostrating attacks averaging one in two 
months over the last several months.  Migraine headaches with 
characteristic prostrating attacks occurring on an average once a 
month warrant a 30 percent disability evaluation.  Migraine 
headaches with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant a 50 
percent evaluation.  38 C.F.R. § 4.124a..

At a pre-discharge examination in May 2006, the Veteran 
complained of headaches described as a pressure sensation at the 
back of the head up to the vertex of the head.  He stated the 
headaches were constant and worsened by weather changes.  The 
clinical impression was chronic muscular headaches related to 
cervical disc disease.  

During VA examination in October 2006, the Veteran considered 
himself to be generally in good health.  His only complaints were 
of musculoskeletal problems.  

During VA examination in May 2007, the Veteran complained of 
daily headaches and that their duration depended on his level of 
activity.  The headaches usually began in the shoulders and went 
up the back of the head to the top his head.  The pain was 
described as sharp, dull, and aching, but with no nausea, 
vomiting, loss of consciousness, or seizures.  The Veteran 
reported that he had not been treated for his headache condition, 
but instead used over-the-counter medications and rest.  The 
clinical impression was headaches secondary to cervical spine 
disability.  

During the most recent VA examination in April 2008, the Veteran 
reported daily headaches that he described as aggravating in 
nature.  He denied nausea or vomiting.  He used anti-
inflammatories and rest for persistent headaches with partial 
relief.  The headaches did not impair the Veteran's ability to 
work or perform activities of daily living.  The clinical 
impression was chronic headaches.  

The criteria for DC 8100 link the ratings for headaches to two 
elements: severity and frequency.  Therefore, it is not enough to 
demonstrate the existence of a particular frequency of headaches; 
the headaches must be of a specific prostrating character.  While 
the Board does not question the credibility of the Veteran in 
reporting daily headaches, the intensity of the headaches has not 
been shown to rise to the level of characteristic prostrating 
migraines, such to warrant assignment of a 30 percent evaluation.  
Moreover, the remaining evidence of record does not show that the 
Veteran has sought medical treatment for his headaches on any 
regular basis, and there is no evidence that the headaches alone 
are productive of severe economic inadaptability, as is required 
for a higher rating of 50 percent.  Therefore, the Board finds 
that DC 8100 cannot serve as a basis for an increased rating.  
38 C.F.R. § 4.124a.

G.  Analysis Of Residual Scar Status Post Cervical Discectomy And 
Fusion Claim

The Veteran's residual cervical scar is currently rated as 10 
percent disabling under DC 7800 for facial scars.  

For disfigurement of the head, face, or neck, a 10 percent rating 
is assigned when there is one characteristic of disfigurement.  A 
30 percent rating is assigned when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement; a 50 percent rating is assigned 
for visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or; with 
four or five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement are: (1) Scar is 5 or 
more inches (13 or more cm.) in length; (2) Scar is at least one-
quarter inch (0.6 cm.) wide at the widest part; (3) Surface 
contour of scar is elevated or depressed on palpation; (4) Scar 
is adherent to underlying tissue; (5) Skin is hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. cm.); 
(6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); (7) 
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.); and (8) Skin is indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  Id. at Note 
(1).

At this time, the Board also notes that the schedule for rating 
skin disabilities under DC 7800-7805 were recently amended, 
effective October 23, 2008.  See 73 FR 54708 (Sep. 23, 2008).  
However, these changes are not applicable to the Veteran's 
appeal.  Thus, no further consideration or action in this regard 
is needed.

The Veteran was afforded a pre-discharge examination in May 2006.  
At that time examination of the skin revealed a level scar at the 
anterior lower neck from cervical spine surgery measuring 5.2 x 
0.5 centimeters.  There was mild disfigurement in that the scar 
was slightly depressed, but it was otherwise stable and 
nontender.  There was no evidence of ulceration, adherence, 
inflammation, edema, tissue loss, keloid, hypo/hyperpigmentation, 
or abnormal texture.  

During VA examination in October 2006, it was noted that the 
Veteran had a well-healed nontender horizontal scar on the 
anterior neck, which measured 5 centimeters long.  The clinical 
impression was asymptomatic residual scar, status post cervical 
fusion.  

During VA examination in May 2007, on examination the Veteran's 
residual cervical scar remained asymptomatic.  

Based on the foregoing evidence, the Veteran's residual cervical 
spine scar only manifests one characteristic of disfigurement, in 
that the scar is slightly depressed.  In fact, none of the 
symptomatology which would allow for the assignment of a higher 
disability rating have been reported.  He did not have visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature, or paired set of features or two or three 
characteristics of disfigurement; thus, a higher rating under DC 
7800 is not warranted.

Nor does the evidence show that the Veteran's residual cervical 
spine scar warrants a higher disability rating evaluation under 
any other diagnostic codes available under 38 C.F.R. § 4.118 for 
assessing scars, as these codes require a showing of 
symptomatology not present in the Veteran's case.  There is no 
evidence of deep, unstable or painful scars or scars that cause 
limited motion or scars covering an area of 12 square inches or 
cause limitation of function.  Thus, diagnostic codes for rating 
these manifestations are not for application.  See 38 C.F.R. § 
4.118 DC 7801, 7804, 7805.  Consideration of the criteria under 
DCs 7802 and 7803 is also not warranted, as the highest 
evaluation allowed under these diagnostic criteria is 10 percent 
evaluation.  See 38 C.F.R. § 4.118.  Without any medical evidence 
of greater impairment, the claim must be denied.  

IV.  Extraschedular Consideration & Conclusion

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  The Veteran has not identified any factors which may 
be considered to be exceptional or unusual as to render 
impractical the application of the regular schedular standards 
and the Board has been similarly unsuccessful.  As discussed 
above, there are higher ratings available for each the Veteran's 
service-connected disabilities, but the required manifestations 
have not been shown in this case.  Moreover, there is no evidence 
that any service-connected disability required hospitalization at 
any pertinent time during this appeal and VA examinations are 
void of any finding of exceptional symptomatology beyond that 
contemplated by the schedule of ratings.  

Evidence in the claims file reveals that the Veteran last worked 
in 2005, but did not take disability retirement.  While the Board 
is sympathetic to the difficulties the Veteran's multiple 
service-connected disabilities cause him in maintaining 
employment, the evidence does not reflect that the average 
industrial impairment he suffers is in excess of that 
contemplated by the assigned evaluations, or that application of 
the schedular criteria is otherwise rendered impractical.  The 
Board does not dispute the Veteran's contentions that his 
disabilities have caused him to alter his lifestyle and restrict 
his activities.  Even so, such complaints have been taken into 
consideration in the decision to assign the current evaluations.  
In other words, the regular schedular standards contemplate the 
symptomatology shown.  Accordingly, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The only other evidence submitted in support of the claim are the 
Veteran's contentions.  He has indicated that his service-
connected disabilities have significantly limited his physical 
activities, and he is competent to describe readily visible and 
identifiable symptoms.  However he is not competent to make 
medical determinations regarding the severity of his service-
connected disabilities.  It is not the Board's intent, in its 
discussion of the merits of this case, to in any way trivialize 
the severity of the Veteran's complaints or the sincerity of his 
beliefs concerning the gravity of his symptoms.  But inasmuch as 
he is not competent to identify a specific level of disability as 
determined by the appropriate diagnostic codes, there is no means 
to increase the disability ratings based on the medical evidence 
currently of record, especially since none of the other codes of 
the rating schedule that might provide a basis for a higher 
rating apply. 

The Board has also reviewed the claim mindful of the guidance of 
Fenderson, supra.  The current level of disability shown is 
encompassed by the ratings assigned and, with due consideration 
to the provisions of 38 C.F.R. § 4.7, higher evaluations are not 
warranted for any portion of the time period under consideration.  

A preponderance of the evidence is against the claims adjudicated 
herein.  There is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).  
ORDER

The claim for an initial disability rating in excess of 10 
percent for residuals, status post left wrist sprain is dismissed 
without prejudice.

An initial disability rating in excess of 30 percent for cervical 
intervertebral disc syndrome, status post discectomy and fusion 
is denied.

An initial disability rating in excess of 10 percent for lumbar 
degenerative disc disease prior to January 26, 2007 and in excess 
of 20 percent since January 26, 2007 is denied.

An initial disability rating in excess of 20 percent for right 
shoulder degenerative joint disease is denied.

An initial disability rating in excess of 10 percent for left 
upper extremity radiculopathy with cubital tunnel syndrome 
associated with cervical intervertebral disc syndrome, status 
post discectomy and fusion is denied.

An initial disability rating in excess of 10 percent for 
residuals, status post left partial medial meniscectomy is 
denied.

An initial disability rating in excess of 10 percent for residual 
spurring, status post right ankle injury is denied.

An initial disability rating in excess of 10 percent for 
headaches associated with cervical intervertebral disc syndrome, 
status post discectomy and fusion is denied.

An initial disability rating in excess of 10 percent for residual 
scar, status post cervical discectomy and fusion is denied.



(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that his service-connected left ankle 
disability (defined as status post left ankle strain) is more 
disabling than the current 10 percent evaluation reflects.  

Included in the claims folder is recent medical evidence that 
suggests that the Veteran's left ankle disability may indeed have 
increased in severity.  Of particular significance is a September 
2009 operative procedure report, which shows that he underwent an 
open reduction internal fixation (ORIF) of his left ankle.  

Given that there may have been a significant change in the 
Veteran's left ankle disability, and to ensure that the record 
reflects its current severity, the Board finds that a more 
contemporaneous examination is needed.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran 
with a thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").  The examination should include a review of 
the Veteran's claims file and past clinical history, with 
particular attention to the severity of present symptomatology, 
as well as any significant pertinent interval medical history 
since his surgery in September 2009 and VA examination in 2008.  
The examiner should also render findings as to extent of 
functional loss due to pain and/or weakness, to include with 
repeated use and during flare-ups.  See 38 U.S.C.A. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to recent treatment or 
evaluation of his left ankle disability, 
and to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  All pertinent records should be 
obtained and associated with the claims 
folder.  The Board is particularly 
interested in records of left ankle 
treatment or evaluation that the Veteran 
has undergone since September 2009.  

Document the attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this fact in the claims file.  See 
38 U.S.C.A. § 5103A(b).  All such available 
documents should be associated with the 
claims folder.  

2.  Then, the AMC/RO should arrange an 
appropriate VA examination to determine the 
current degree of severity of the Veteran's 
status post left ankle strain.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A notation 
to the effect that this record review took 
place should be included in the report.  
All indicated tests and studies, including 
X-rays, should be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  

a) The examiner should conduct range of 
motion testing for the left ankle 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
If the Veteran demonstrates limited ankle 
motion, the examiner should indicate 
whether it is best described as moderate 
or marked.  

He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  

b) The examiner should also indicate 
whether there is ankylosis present, and 
if so, whether such is at plantar flexion 
less than 30 degrees; plantar flexion 
between 30 and 40 degrees, or 
dorsiflexion between 0 and 10 degrees; or 
in plantar flexion at more than 40 
degrees, or dorsiflexion at more than 10 
degrees with abduction, adduction, 
inversion or eversion deformity.

c) The examiner should also indicate 
whether the Veteran has ankylosis of the 
substragalar or tarsal joint (either in 
poor weight-bearing position, or in good 
weight-bearing position) or malunion of 
the os calcis or astralgus, and if so, 
whether it is best described as moderate 
or marked.  The examiner should indicate 
whether there is any evidence of 
astragalectomy.

d) The examiner should also address the 
impact of the Veteran's service-connected 
left ankle disability on his ability to 
work.  

A complete rationale for all opinions 
expressed must be provided.  

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
this increased rating claim remaining on 
appeal.  If the benefits sought on appeal 
remains denied, furnish the Veteran and his 
representative an appropriate supplemental 
statement of the case containing notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other legal 
precedent.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


